Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7-10, and 14-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the combination of limitations involving, at PGW-U, selecting a downlink tunnel endpoint identifier from stored mappings between a plurality of multicast group addresses and a plurality of downlink tunnel endpoint identifiers of SGW-U and tunneling a user data packet in an IP message to the SGW-U towards a RAN entity via a downlink tunnel associated with the selected downlink tunnel endpoint identifier, the IP message having a tunnel header including the selected downlink tunnel endpoint identifier and a payload including the user data packet, among other claim limitations, are non-obvious over the prior art. 
Regarding claim 8, the combination of limitations involving, at a UPF (user plane function), selecting a downlink tunnel endpoint identifier from stored mappings between a plurality of multicast group addresses and a plurality of downlink tunnel endpoint identifiers of RAN entity and tunneling a user data packet, received over an N6 interface from a data network, in an IP message to the RAN entity via a downlink tunnel associated with the selected downlink tunnel endpoint identifier, the IP message having 
Regarding claim 14, the combination of limitations involving, at a control plane entity for mobility management, repeating in a loop procedure a sending and a receiving for each selected one of a plurality of multicast group identifiers of an UE, for creating at a PGW-U a plurality of stored mappings between the plurality of multicast group identifiers and a plurality of downlink tunnel endpoint identifiers of a SGW-U, among other claim limitations, are non-obvious over the prior art.
The closest prior art of record Ramachandra et al. (US 8514756 B1) teaches in col. 16 that SGW uses downlink TEID for a S5 bearer to identify a group identity for downstream service traffic for a wireless group and SGW then uses the group identity to determine any mapped S1 bearers; Prior art LI et al. (US 20200015194 A1) teaches in Par. 0146 that an UP stores a correspondence among tunnel identifier, group identifier, and a  quantity of UEs in the group and the UP may perform charging on terminals in the group based on stored correspondence among the tunnel identifier, the group identifier, but Ramachandra-LI do not teach creating the mapping in loop procedure and storing the mapping in PGW/UPF to tunnel the data packet in IP message, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.